DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 05/23/2019, is a divisional of 14/909,306 filed 02/01/2016 (Patented). Application No. 14/909,306 (patented) was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2014/070206, filed 07/31/2014. Acknowledgement is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2013-161691, filed on 08/02/2013 in Japan.

Information Disclosure Statement
The information disclosure statement filed 05/23/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
Claim 1-8 are objected to because of the following informalities:  
Claim 1 recites “being a ligand that bonds to a substance”, the claim is objected to for grammar because it appears that “bonds” should be “binds”. 
Claims 1-8 are objected to because although the claimed preamble indicates the claims are directed to a method (namely, a method for amplifying detection light in immunochromatography), the recited claim language lacks any recited active method steps to be performed. 
See claim 1 for example, rather than reciting active method steps performed which make up the recited method, the method is recited only in terms of structure of a membrane (and its components) that is intended for the use of detection of an analyte (for example, see the method “comprises a membrane on which…”, see claim 1, lines 2-10 are all limitations directed toward the structure of the membrane device). Limitations such as “wherein insoluble carrier particles to which a ligand that bonds to the substance to be detected is bound are used”, is an example of a limitation describing an intended use of insoluble carrier particles; the limitation fails to clearly recite active steps or limitations which amount to implementing the carrier particles to bind and detect the substance to be detected. For example, there are no active steps which amount to contacting a sample with the recited membrane, or limitations that amount to contacting the substance to be detected with ligand comprising insoluble carrier particles, or detecting the substance to be detected. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or 
	Claim 4 is directed to a genus of light-reflecting material described only in terms of function, namely in terms of the achieved total reflectance, see the claim requiring that the material have a total reflectance of irradiated light of 85% or more, without any identifying core structure or identifying structural characteristic common to each species of the genus. The genus as presently recited at claim 4 is extremely broad and is not limited to any particular light reflecting material, and as claimed could encompass any light-reflecting material (e.g., could encompass metallic and non-metallic species). One of ordinary skill in the art cannot readily envision which species of the entire genus, which is extremely broad, would be capable of 85% or more total reflectance of irradiated light.
	The originally filed specification discloses only two species as exemplary species suitable for the claimed invention, see claim 7 and also originally filed specification paras [0022]-[0023], [0034]-[0035], [0072]-[0073], [0076]; namely, aluminum and copper. However, these species are not sufficient as a representative number of species, such that would allow one to envision each/all other that would be encompassed by the genus as claimed.
Further, Applicant’s own specification indicates, regarding unpredictability and the knowledge in the art at the time, that selection of a light-reflecting material would depend on other variables, such as wavelength of the light source. See applicant’s own specification, Figure 2 showing at shorter wavelengths, the referenced metals exhibit lower reflectance (Figure 2 of the originally filed specification, which is cited by Applicant’s specification as from MacLeod, Thin film optical filters, A. Hilger, London (1985)). One of ordinary skill cannot readily predict 
For all of these reasons the specification fails to convey, that at the time the application was filed, Applicant had possession of the entire genus as recited at claim 4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., WO2011/014673 A1 (IDS entered 05/23/2019).
	Lee et al. teach methods using a device (and the device) for detecting one or more analytes in a fluid sample, see in particular the methods of Lee include the use of an immunochromatographic lateral flow test device (test piece) (see abstract) that comprises a membrane (para [0018]) on which a capture ligand is immobilized, the capture ligand is a ligand that bounds a substance to be detected, i.e., an analyte (immobilized receptor for analyte, see para [0017]), the device (and method) comprising insoluble carrier particles comprising a ligand that also binds the analyte (see para [0011], conjugate pad containing reagent, para [0016], detectably labeled receptor, receptor that is insoluble particle, e.g., para [0004], [0028], [0070]) the particles becoming accumulated (para [0018]) by capture of analyte with the immobilized capture ligand (complex captured), Lee further teach their method comprising a light-reflecting 
	Regarding the claim language at the preamble of the claim, namely that the claimed method is “a method for amplifying detection light in immunochromatography”; Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  
	In the instant case, the statements in the preamble do not provide antecedent basis for terms in the body of the claim, and are not essential to understand the limitations or terms in the body of the claim. The plain meaning of the term “amplifying” is to make something more intense, and as such the limitation at the preamble is considered to mean to make detection light more intense, and this interpretation appears to be consistent with what is supported in the original disclosure, see for example para [0038] refer to Applicant’s asserted Advantageous effects of the Claimed invention, namely that as a result of the claimed method, the intensity of the detection light that is amplified- that this is a result of part of the generated fluorescence (at the particles) becoming reflected at the light-reflecting material, that this is reflected and contributes to the detected light.
	In the present case, Lee is teach a light-reflecting material consistent with that which is claimed at claim 1 (claim 1 is not limited to any particular light reflective material). As a result, it would be expected that since the material of Lee (the vinyl tape) is a light reflective material, 
Regarding claims 2 and 3, see also Lee et al. para [0056] teach fluorophore detectable label, see also paras [0004] and [0070] (fluorescent labeled insoluble carrier particles). Lee teach the membrane is irradiated with excitation light as irradiation light to detect fluorescent emitted from the portion where the insoluble carrier particles are accumulated, thereby measuring the substance (see also paras, [0056], [0064]). 
	Regarding claim 8, see the citations of Lee noted above, Lee does teach detecting antigen, the ligands each are antibodies (see also e.g., paras [0054] and [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Greenquist, US Patent No. 4,363,874 (IDS entered 05/23/2019).
	Lee et al. teach a method for detection of light in immunochromatography comprising a membrane device substantially as claimed (see as cited previously above). See Lee teach for example, opaque vinyl tape as the light reflecting material (para [0085]). 

	Greenquist is teaching a multilayer analytical element for detection (abstract); in particular Greenquist teach some radiation can become trapped inside a support layer (col. 4, lines 53-62). Greenquist teach placing a radiation nondiffusing reflecting layer between the reagent layer and the support layer (col. 5, lines 13-27; col. 6, lines 59-61). Greenquist teach this technique provides in advantage in that the radiation is not required to pass through any layer or material for detection other than the reagent layer (improves signal, see Greenquist teach a layer that is both impermeable and inert to ligand, reagent and products of interreaction, col. 7, lines 1-14). Greenquist teach the reflective material comprising for example, a reflective material coated on the support layer, a reflective metal foil, or a reflective metalized tape or film, see including materials made from aluminum (aluminum foil) (col. 7, lines 15-28, teaching especially preferred is a layer that has a mirrored surface). 
	It would have been prima facie obvious to one having ordinary skill in the art to have modified Lee et al. in order to have substituted the reflective material of Lee, the opaque vinyl tape, for a metal film or tape as in Greenquist as a simple substitution of one known reflecting material for another. In particular, one having ordinary skill would have been motivated to have relied on material as taught by Greenquist, particularly a thin metal layer, such as aluminum, because Greenquist teach especially preferred are such mirrored materials, one motivated to rely on a metal such as aluminum because Greenquist teach such a layer prevents the backing substrate from absorbing and limiting reflectance (prevents radiation from getting trapped in/at the support, thereby improving the design of the device used in the method). One having ordinary 
	Although Greenquist fails to disclose the total reflectance of aluminum (a material they disclose suitable for their technique), Aluminum is the same material as that presently recited in the claims, which Applicant indicates achieves the desired recited reflecting property. A chemical composition and its properties are inseparable; therefore, because the prior art also teaches aluminum, the properties applicant discloses and/or claims are necessarily also present (see MPEP 2111.01) (85% or more total reflectance, as at claim 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Greenquist, as applied to claim 6 above, and further in view of Hubscher et al. US PG Pub No. 2002/0045195A1 and MacLeod. "Thin film optical filters", A. Hilger, London, (1985), p. 137-138 (4 pages total attached).
Lee and Greenquist teach a method comprising the use of an immunochromatographic device substantially as claimed (see as discussed in detail above).
	However, the cited prior art fails to teach the method comprising wherein the irradiation light is from 250-1000nm, aluminum is used as the metal, and when the light is 600-1000 nm, copper is used. 
	Regarding methods comprising the detection of an analyte using an immunochromatographic device comprising fluorescent insoluble carrier particles; different insoluble particles having different excitation/emission properties are well known to those of ordinary skill in the art for these types of assay. See as one example of such, Hubscher et al., 
	MacLeod (referenced by Applicant’s originally filed specification), reports the particular measured reflectance of specific metal films relative to irradiation wavelength (see e.g., Figure 4.1 at page 138). See the data shown in the figure, MacLeod demonstrate that at shorter wavelengths, the referenced metals exhibit different lower reflectance (see each one reaching maximum reflectance at a given wavelength, for example see Ag shows an increase in reflectance over a wavelength of .3 µm, Al demonstrating an increase and plateau of reflectance at a higher wavelength than Cu). Therefore, based on the data at MacLeod, copper would achieve reflectance of 85% or higher at approximately 500 nm and above, whereas Aluminum was known to achieve reflectance of 85% or higher at any wavelength, even very low wavelengths (see figure 4.1). 
	It would have been prima facie obvious, to one having ordinary skill in the art, when performing methods as taught by Lee et al. and Greenquist, comprising the use of an immunochromatographic device having a thin metal film/tape reflective layer, to have used any of the commercially available particles such as those taught by Hubscher et al. (e.g., any of those with excitations of 365 nm, 526 nm or 680 nm) and as a result, to have excited (irradiated) the membrane accumulated particles with a source having such wavelengths (irradiation source) consistent with these excitations.  As a result, it would have been obvious to have used any of these excitations in combination with the device of the method comprising the aluminum metal reflecting material, as an obvious matter of selecting a known, commercially available particles 
In particular, since MacLeod teach that an aluminum metal film would exhibit a reflectance of approximately 90% or above for all of these wavelengths (all of the wavelengths for these exemplary species of fluorescent particle), it would be considered well within the skill level of the ordinary artisan to have arrived at the combination of any of these labels with the device as taught by Lee and Greenquist. One having ordinary skill in the art would have a reasonable expectation of success because these particles are all readily available, art recognized and commercially available particles, known for detection in methods such as those of Lee and Greenquist (see Hubscher, known useable with these types of immunochromatographic membrane devices), and also because it was known that aluminum (the metal as in Greenquist) is a metal film that is highly reflective in nature (greater than 90% total reflectance) at the same wavelengths that are the same as the excitation wavelengths for these particles. 
	It would have been obvious, and well within the skill level of the ordinary artisan, to have relied on/arrived at an invention comprising any of these commercially available fluorescent particles when performing the method of Lee and Greenquist, for the reasons as indicated immediately above. Also, notably, each of these particles disclosed by Hubscher have excitation wavelengths that fall well within the recited 250-1000 nm limitation for when the metal is aluminum, and therefore their excitation wavelengths address the presently claimed range. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641